Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Manni Li on 10-20-2021.

The application has been amended as follows: 


---	Claim 1.  A silicon-based lithium niobate film electro-optic modulator array prepared by the method of claim 11, comprising, from bottom to top 
the silicon crystal substrate layer (2), 
the silicon dioxide film layer (3) on top of the silicon crystal substrate layer (2), 
the silicon waveguide layer on top of the silicon dioxide film layer (3) and comprising a plurality of silicon-based lithium niobate film electro-optic modulators arranged in an array,
 the direct-current bias electrode layer (7) located above the silicon dioxide film layer (3) and in a same level as the silicon waveguide layer (4), wherein the direct-current bias electrode layer (7) is arranged in regions where a direct-current bias is applied to the silicon waveguide layers (4), 
the adhesive layer (5), 
the lithium niobate film layer (6) on top of the adhesive layer, wherein the lithium niobate film layer (6) is bonded to the silicon waveguide layer (4) by the adhesive layer (5), 

the radio-frequency electrode layer (8) in a same level as the lithium niobate film layer (6), wherein 

Claim 2.  The silicon-based lithium niobate film electro-optic modulator array according to claim 1, wherein the the silicon-based lithium niobate film electro-optic modulators (1) in the array 

Claim 3. The silicon-based lithium niobate film electro-optic modulator array according to claim 1 of the silicon-based lithium niobate film electro-optic modulators in the array comprises
one optical input port, 
one port 
one direct-current input port, and 
one radio-frequency input port.

Claim 4.  The silicon-based lithium niobate film electro-optic modulator array according to claim 3 the plurality of the silicon-based lithium niobate film electro-optic modulators in the array in the silicon waveguide layer 

Claim 5.  The silicon-based lithium niobate film electro-optic modulator array according to claim are formed by interconnecting the optical output ports and the optical input ports between the silicon-based lithium niobate film electro-optic modulators in the array; and 
each of the silicon-based lithium niobate film electro-optic modulators comprises 

Conclusion

	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883